Case: 14-14663   Date Filed: 06/09/2015   Page: 1 of 3


                                                      [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-14663
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 0:13-cr-60255-KAM-4



UNITED STATES OF AMERICA,

                                                      Plaintiff - Appellee,

                                   versus

MIGUEL GLAZE,

                                                      Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                               (June 9, 2015)

Before TJOFLAT, WILSON and JILL PRYOR, Circuit Judges.

PER CURIAM:
               Case: 14-14663     Date Filed: 06/09/2015   Page: 2 of 3


      Miguel Glaze, a federal prisoner proceeding pro se, appeals the district

court’s denial of a motion to vacate his conviction and sentence which he

purported to file pursuant to Rule 60 of the Federal Rules of Civil Procedure. For

the reasons that follow, we vacate that order and remand for further proceedings.

      On February 24, 2014, Mr. Glaze pled guilty with the assistance of retained

counsel to one count of conspiracy with intent to distribute five kilograms or more

of cocaine. On May 9, 2014, the district court sentenced Mr. Glaze to 120 months’

imprisonment, to be followed by 5 years of supervised release. Four and a half

months later, on September 29, 2014, Mr. Glaze filed a pro se “Motion for Relief

from Judgment Pursuant to Fed. R. Civ. P. Rule 60(b)(3), Rule 60(b)(4), and Rule

60(d)(3)” in which he asked the court to “vacate [his] judgment and sentence.” In

that motion, he asserted, among other things, that his trial counsel was ineffective,

the sting operation that resulted in his arrest was racially motivated, and his guilty

plea was obtained fraudulently, all in violation of the Constitution of the United

States.

      Two days later, the district court summarily denied Mr. Glaze’s motion. As

relevant here, the court stated: “Defendant is seeking to vacate his sentence

pursuant to a rule of civil procedure. Fed. R. Civ. P. 60(b). Rule 60(b) . . . does

not provide relief from a judgment in a criminal case.” Mr. Glaze appealed.




                                           2
                 Case: 14-14663        Date Filed: 06/09/2015        Page: 3 of 3


       We generally review a district court’s ruling on a Rule 60 motion for an

abuse of discretion. See Burke v. Smith, 252 F.3d 1260, 1263 (11th Cir. 2001).

But here, the district court’s conclusion that 60(b) did not provide a vehicle for

relief was a threshold legal conclusion, and we review that conclusion de novo.

See AIG Baker Sterling Heights, LLC v. Am. Multi-Cinema, Inc., 579 F.3d 1268,

1270 (11th Cir. 2009). We, like the district court, must liberally construe pleadings

prepared by pro se litigants. Tannenbaum v. United States, 148 F.3d 1262, 1263

(11th Cir. 1998).

       “Federal courts have long recognized that they have an obligation to look

beyond the label of a motion filed by a pro se inmate and determine whether the

motion is, in effect, cognizable under a different remedial statutory framework.”

See Gooden v. United States, 627 F.3d 846, 847 (11th Cir. 2010). We see no

indication that the district court did so here despite the fact that Mr. Glaze moved

the court to vacate his conviction and sentence, a motion that could properly be

considered under 28 U.S.C. § 2255.1 Accordingly, we vacate the district court’s

order and remand for further proceedings consistent with this opinion.

       VACATED AND REMANDED.




1
  We note, however, that Federal Rule of Criminal Procedure 11(e) does impose some
restrictions on the district court’s authority to address Mr. Glaze’s request to have his guilty plea
set aside.
                                                  3